I would find that appellant's second assignment of error should be sustained.
Appellant was assigned a special task by his employer and was promised that he could return to his former position. Upon completing the special assignment, appellant was not discharged; he continued in employment in a different capacity. But for the promise made to him by his employer, the record discloses, appellant would not have accepted the special assignment.
Contrary to the majority's ruling, appellant did and does claim that he was promised not only continued employment, but a return to his former position. Nowhere does the record reveal that appellant was discharged or demoted for cause.
Accordingly, I concur in part and dissent in part.